DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach the features of newly amended claim 1.  The claim now includes additional structure regarding the purge cover and how it connects with the stationary platen and further the discharge hole of the stationary platen being separate from the insertion port, and it is noted that the exhaust passage of the purge cover is higher than the cylinder and with the exhaust port that is connected to the stationary platen.  The features, in light of applicant’s arguments, are distinct from the prior art references.  The closest prior art from the previous office action included Tamura JP 2002-301557 and Higashida US 5961898, and Ono US 2020/0189162.
Here Tamura teaches of the stationary platen, cylinder, and purge cover, and further of the exhaust port and passage.  Tamara lacks teaching of the platen connected to the exhaust port and further of the discharge hole, the exhaust passage of Tamara is not connected through the stationary platen and lacks teaching or suggestion of the claimed arrangement.

Lastly, Ono teaches only of the purge cover with inner and outer cover portions in its roof part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744